Judgment, *523Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered March 8, 2002, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant was properly sentenced to a prison term where he failed to comply with the terms of the initial plea agreement providing for substitution of a misdemeanor plea and a sentence of time served upon successful completion of a drug program. It is clear that, as a result of his continued drug use, defendant failed to complete the program (see People v Battle, 287 AD2d 361 [2001], lv denied 97 NY2d 751 [2002]), and the court properly exercised its discretion in declining to afford defendant another opportunity to enter a program. We have considered and rejected defendant’s remaining arguments. Concur — Buckley, P.J., Nardelli, Mazzarelli, Ellerin and Lerner, JJ.